Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 22, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  141581 & (57)(58)                                                                                    Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                           Justices


  v                                                                  SC: 141581
                                                                     COA: 291355
                                                                     Wayne CC: 2008-010504-FC
  FLOYD LEE McMURRAY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 1, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  remand are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 22, 2010                   _________________________________________
         p1115                                                                  Clerk